Citation Nr: 0728057	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an initial compensable evaluation for scar 
of the right inner leg.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In his March 2005 substantive appeal, the veteran apparently 
filed a notice of disagreement with the RO's February 2005 
decision granting service connection for a scar of the right 
inner leg.  The RO has not issued a statement of the case on 
that matter.  Under the circumstances, the Board must remand 
this matter to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran contends that he had a right knee disorder prior 
to service that was aggravated by a new injury while on 
active duty.  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2006).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

If a preexisting disability is noted upon entry into service, 
the preexisting injury or disease will be presumed to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The veteran's service medical records reflect that upon 
service entry in May 1968 a prior right knee surgery was 
noted, and it appears that a contemporaneous orthopedic 
examination was conducted which cleared him for service 
entry.  Service medical treatment records show that in June 
1968 the veteran sought treatment twice for pain in the knees 
during the first weeks of basic training.  There was also a 
notation concerning symptomatology of the right knee in 
December 1970, and a minor strain of the right knee in June 
1974.  No notations concerning the right knee were made on 
the April 1976 discharge examination.

The evidence demonstrates a preexisting right knee disability 
at the time of the veteran's enlistment into military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Since a 
right knee disability was noted upon enlistment, the veteran 
is not entitled to the presumption of soundness.  Id.  Thus, 
the central issue is whether a preexisting right knee 
disability was aggravated by service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

The veteran was afforded two VA examinations dated in March 
2004 and May 2006, the latter which included an etiology 
opinion finding that the veteran's right knee disability was 
not aggravated ("permanently worsened") by his active duty.  
However, subsequent to his hearing in June 2007, the veteran 
submitted two orthopedic treatment reports dated in June and 
July 2007 which revealed a current right knee disability and 
contained discussions of his pre-service and inservice knee 
injuries.  One of the treatment letters (see July 2007 
orthopedic evaluation from Dr. Kowalski) contains a medical 
opinion stating that the veteran's knee problems related to 
the injuries sustained while in the armed forces.  In view of 
such, the Board finds that there is enough of a conflict or 
discrepancy in the evidence such that the case should be 
remanded for a new VA examination and clarifying opinion as 
to whether or not the current right knee disorder is related 
to service on the basis of aggravation.
The veteran also contends that he has a current skin disorder 
which is due to exposure to the gas chamber and/or exposure 
to herbicides (Agent Orange) during his Vietnam service.

Service entrance examination in May 1968 made no reference or 
complaints concerning a skin disorder.  Treatment records 
during active duty make a number of references to a skin 
disorder in the context of his gas chamber training (see 
service treatment records from July 1968 to August 1976).  
Specifically, the records indicate that the veteran was first 
seen in July 1968; the report stated that the rash appeared 
the day following gas chamber exercises and noted 
questionable allergy.  Further, service health records dated 
from August 1968 to August 1975 indicate the veteran should 
no longer be required to engage in gas chamber training due 
to strong adverse reaction to chemicals used in the gas 
chamber.  The skin eruptions were described as papular 
lesions, contact dermatitis, warts and/or insect bites on the 
forearms, hands and legs.  

The veteran was afforded VA examinations in March 2004 and 
May 2006.  The 2004 examiner found a skin disease of the 
bilateral arms and diagnosed contact dermatitis.  The more 
recent 2006 examiner diagnosed chronic actinic damage with 
seborrheic and actinic keratoses but no current contact 
dermatitis.  The 2006 examiner provided an etiological 
opinion stating that the veteran did not have contact 
dermatitis; therefore, it was not likely that contact 
dermatitis was due to an inservice event, injury or disease.  
As shown, the opinion appears restricted to a finding of 
current dermatitis and its relationship to service.  The 
Board finds that the veteran's claim for a skin disorder is 
not limited to contact dermatitis but should include any 
manifestation of a skin disorder which could be related to 
service.  Since the opinion appears to be cursory and limited 
in scope, the Board will remand for a thorough VA examination 
and a medical opinion, to be conducted by a VA dermatology 
specialist.

The Board orders the above VA examinations and etiology 
opinions pursuant to its fulfillment of the VA's statutory 
duty to assist the veteran which includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should issue a statement of 
the case on the matter of entitlement to 
an initial compensable rating for a scar 
of the right inner leg.  If the claimant 
timely perfects an appeal of the RO's 
February 2005 decision granting service 
connection for a scar of the right inner 
leg, this matter should be returned to 
the Board for further consideration, in 
accordance with appropriate appellate 
procedures.

2.  The veteran is to be afforded a VA 
examination to determine the nature and 
etiology of any current right knee 
disability.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination, and the examination 
report must state whether the file was 
available for review.  Based on a review 
of the claims folder, as well as a 
current examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any right knee disability found to be 
present.  The examiner should also 
provide an opinion as to whether the 
veteran's preexisting right knee 
disability increased in severity beyond 
normal progress during active service.

3.  The veteran should be scheduled for 
VA dermatology examination to determine 
the etiology of any skin disorder 
diagnosed.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The claims file and a 
copy of this remand should be made 
available to the physician designated to 
examine the veteran.  Based on a thorough 
review of claims folder, including 
service medical records, the examiner 
should furnish an opinion, with complete 
rationale, as to whether or not the 
veteran now has a skin disorder that is 
at least as likely as not related to his 
exposure to the gas chamber, Agent Orange 
or other herbicide exposure, or one that 
had its onset in service.  The opinion 
provided should be set forth in detail.  

4.  After completing the above, the AMC 
should readjudicate the issues on appeal.  
If the disposition remains unfavorable, 
the AMC should furnish the veteran with 
another SSOC and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



